DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 07/21/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure as originally filed does not disclose the riser having both features of the side walls being angled with a top portion of the side walls being more narrow than a bottom portion of the side walls (figs. 1-4 and 7) and the feature of the riser including a column (only disclosed in figs. 5-6).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 19, the disclosure is unclear as to how to interpret a riser having both features of the side walls being angled with a top portion of the side walls being more narrow than a bottom portion of the side walls (figs. 1-4 and 7) and the feature of the riser including a column (only disclosed in figs. 5-6).  This creates uncertainty as to the scope of the claim.  The claims will be best understood as a column being anything that provides an elevated height to the reservoir.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Green (US 3,220,144).
In re. claim 1, Green teaches a removable riser (12) (figs. 1-2), comprising: one or more side walls (walls supporting sand path (24)) (fig. 1), the side walls being angled with a top portion of the side walls being more narrow than a bottom portion of the side walls (fig. 1); an elevated top portion supported by the one or more side walls (fig. 2); and an open-top reservoir formed in the top portion (for supporting flowerpot (11)), the reservoir including opposing vertical upwardly extended interior walls and a bottom portion (16), the top portion being configured to receive and support a plant therein (col. 2, ln. 32-38).
In re. claim 13, Green teaches a riser (12) (figs. 1-2), comprising: an elevated top portion (16) supported by a flared side wall (figs. 1-2), the side wall being angled with a top portion of the side wall being more narrow than a bottom portion of the side wall (fig. 1); and an open-top reservoir formed in the top portion (fig. 2), the reservoir including opposing vertical upwardly extended interior walls (fig. 2) and a bottom portion (16), the top portion being configured to receive and support a plant therein (col. 2, ln. 32-38).
In re. claims 2 and 14, Green teaches the riser as recited in claim 1, wherein the riser is configured to be inserted into a planter (14) such that the riser extends from a bottom of an interior surface of the planter and forms a space between the riser and lateral walls of the planter (for water (15)) (fig. 1), the riser being configured to be surrounded by and buried underneath soil in the planter (equivalent structure provides equivalent function), wherein the space between the riser and lateral walls of the planter is smaller at the bottom of the interior surface than at a top of the interior surface (fig. 1).
In re. claims 3 and 15, Green teaches the riser as recited in claim 2, wherein the space is configured to trap water (15) between the riser and the lateral walls of the planter (fig. 1).
In re. claim 4, Green teaches the riser as recited in claim 2, wherein the space is configured to trap water between the riser, the lateral walls, and a bottom of the planter (water below shelf (18) in fig. 1).
In re. claims 5-6, and 16, Green teaches the riser as recited in claim 1, further comprising weep holes (22) through the side walls of the riser (fig. 2), the weep holes being placed at a height to prevent water collection above the height (placed above water line in fig. 1).
In re. claim 9, Green teaches the riser as recited in claim 1, wherein the reservoir and top portion are pitched (reservoir includes the side walls, and the sidewalls are outwardly pitched in fig. 1).
In re. claims 10 and 17, Green teaches the riser as recited in claim 1, wherein the reservoir is configured to receive and support a pot (11) therein (fig. 1).
In re. claims 11 and 18, Green teaches the riser as recited in claim 1, wherein the reservoir is configured for filling with one of water or a water-absorbing medium (enclosed shelf (16) provides the recited function).
In re. claims 12 and 19, Green teaches the reservoir is formed in a platform and the riser includes a column (fig. 1) (as best understood as stated in the 112 rejection above).
In re. claim 20, Green teaches a method for water preservation, comprising: inserting a riser (12) (figs. 1-2) into a planter (14) (fig. 1) such that the riser extends from a bottom of an interior surface of the planter and forms a space between the riser and lateral walls of the planter (fig. 1), the riser being configured to be surrounded by and buried underneath soil in the planter (equivalent structure provides equivalent function), the riser including one or more angled side walls with a top portion of the side walls being more narrow than a bottom portion of the side walls (fig. 1), an elevated top portion (fig. 2) supported by the one or more side walls (fig. 2), and an open-top reservoir formed in the top portion (fig. 2), the reservoir including opposing vertical upwardly extended interior walls and a bottom portion (16) (fig. 2), the top portion being configured to receive and support a plant therein (col. 2, ln. 32-38); supporting a plant on the top portion of the riser (in flowerpot (11)); and preserving water by storing water (15) in the reservoir (inherent based on reasoning below) and in the spaces between the riser and lateral walls of the planter (fig. 1).
The examiner notes that Green discloses a feed tube (26) that may be inserted into an existing central hole of a plant container (col. 3, ln. 27-30).  As shown in the figure below, Green discloses a gap between the bottom wall of the plant container and the feed tube (26), and no gap between the feed tube (26) and the upper shelf (16) of the riser (12).
[AltContent: textbox (No gap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Gap)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    213
    306
    media_image1.png
    Greyscale
 
Sellers (US 5,727,347) discloses that water will inherently flow through a gap (15) between a central portion (12) and the planter (col. 3, ln. 24-31) (fig. 7).
Therefore, Green is understood to inherently store water in the reservoir.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claim 1 above, and further in view of Sung (KR 20130058457).
In re. claims 7-8, Green fails to disclose weep holes through side walls of the reservoir being placed at a height to prevent water collection above the height.
Sung teaches the riser as recited in claim 1, further comprising weep holes (135) through side walls of the reservoir (para [0052]) (fig. 2), the weep holes being placed at a height to prevent water collection above the height (height of lowest hole in fig. 2 provides the recited function).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Green to incorporate the teachings of Sung to have weep holes through side walls of the reservoir, for the purpose of controlling any amount of water collected on the upper shelf as disclosed as occurring in the inherency position above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647